Citation Nr: 1742251	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-14 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for panic disorder with agoraphobia prior to August 3, 2013, and in excess of 70 percent on or after August 3, 2013.

2.  Entitlement to an effective date earlier than August 3, 2013 for the grant of a total disability rating based on unemployability due to a service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than August 3, 2013 for the grant of basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia. 

5.  Entitlement to service connection for stroke with residuals of pneumonia and Horner's syndrome, to include as secondary to service-connected panic disorder with agoraphobia and/or due to hypertension. 
REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1972 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from  September 2010 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the September 2010 rating decision, the RO granted service connection for anxiety disorder (now characterized as panic disorder with agoraphobia) and assigned a 50 percent evaluation effective from February 5, 2010, the original date of claim and denied service connection for hypertension and stroke. 

During the appeal period, in a March 2014 rating decision, the RO increased the evaluation for panic disorder with agoraphobia to 70 percent, and granted entitlement to a TDIU and DEA, all effective from August 3, 2013.  Subsequently, in May 2014, the Veteran's representative appealed the staged evaluations assigned for the Veteran's panic disorder as well as the effective dates assigned for the grants of TDIU and DEA benefits.

Furthermore, the Veteran's appeal initially included the issues of entitlement to service connection for a skin disorder and  diabetes mellitus, but the Veteran limited his appeal to those issues listed on the cover page of this decision.

In his June 2012, January 2014, and May 2014 substantive appeals, the Veteran requested a hearing before the Board; however, his representative later withdrew the request in a May 2017 statement.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704 (e).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  VBMS shows that the Veteran submitted additional private medical records in May 2017 with a waiver of RO initial consideration of those records.  

The issues of entitlement to service connection for hypertension and stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected panic disorder with agoraphobia more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; it has not resulted in total occupational and social impairment.

2.  Resolving all doubt in the Veteran's favor, the Veteran's service-connected panic disorder with agoraphobia renders him unable to secure or follow substantially gainful employment as of February 5, 2010.

3.  The Veteran has a permanent and total disability rating based on individual unemployability due to his service-connected panic disorder with agoraphobia as of February 5, 2010. 




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for panic disorder with agoraphobia have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.13, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for an effective date of February 5, 2010 for the award of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340(b), 3.400, 4.16 (2016).

3.  The criteria for an effective date of February 5, 2010 for the award of eligibility to DEA benefits under 38 U.S.C. Chapter 35 have been met.  38 U.S.C.A. §§  3512, 5113 (West 2014); 38 C.F.R. § 3.340(b), 3.807(a), 21.3021 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  Increased evaluation for panic disorder with agoraphobia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126  (1999); see also Hart v. Mansfield, 21 Vet. App. 505  (2007). 

In this case, the Veteran's panic disorder with agoraphobia is assigned an initial 50 percent disability evaluation from February 5, 2010, and a 70 percent disability evaluation is assigned from August 3, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413. 

Under Diagnostic Code 9413, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442  (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.   The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board also notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 70 percent for panic disorder with agoraphobia during the entire period on appeal. However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 70 percent for panic disorder with agoraphobia.

The Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 70 percent rating. 

The Board notes that there is evidence against the claim insofar as the June 2010 and February 2011 VA examiners indicated that the Veteran's psychiatric disability resulted in reduced reliability and productivity and the November 2011 and September 2012 VA examiners found occupational and social impairment with occasional decrease in work efficiency.  However, all the VA examinations performed during the appeal period, to some extent, contain findings that are not commensurate with the VA examiners' conclusions.  Hence, the aforementioned VA examination reports do not accurately reflect the severity, frequency, and duration of the Veteran's reported psychiatric symptoms.  For example, during the February 2011 VA examination, the Veteran endorsed multiple panic attacks on a daily basis and, in fact, the examiner noted that the Veteran's impulse control was fair; however, the examiner did not check off that the Veteran exhibited symptoms of near continuous panic or symptoms of impaired impulse control.  Likewise, the September 2012 VA examiner checked off that the Veteran had obsessional rituals which interfere with routine activities, yet found the Veteran generally functioned satisfactorily with routine behavior and assigned a GAF of 55 which reflects moderate difficulty in social and occupational functioning.  

The Board has determined that the evidence contained in the VA and private treatment records, lay statements, and the VA examiners' descriptions of symptoms are the most probative evidence of the Veteran's psychological symptomatology.  As such, the record, as reviewed in its entirety, establishes that throughout the appeal period, the Veteran's panic disorder results in occupational and social impairment with deficiencies in most areas which approximates the 70 percent criteria.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  

The Board finds that the record demonstrates that the Veteran's overall disability picture is consistent with a 70 percent rating during the entire period on appeal.  In this regard, the Veteran has maintained a history of symptoms that predominantly include unprovoked anger and irritability, continuous panic and anxiety, social isolation, mild memory loss, and difficulty in adapting to stressful circumstances (such as work).  See e.g. March 2010 statements from the Veteran's spouse and former co-worker regarding the Veteran's social and occupational impairment; March 2010 VA treatment record documenting anger and impulse control issues; July 2011 VA treatment record reflecting a GAF of 40; and March 2012 VA treatment record documenting symptoms of anxiety and anger.   Indeed, medical evidence from the Veteran's private physician for the past 20 years, Dr. K.H. (initials used to protect privacy), indicates that he has suffered from longstanding chronic generalized anxiety and panic attack disorder for which he has been prescribed 1.5 mg Xanax, taken thrice daily.  The Board finds that these symptoms and the social and occupational effects related thereto, support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118  

Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as spatial disorientation and suicidal ideation, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the Veteran's ability to control anger and his continuous anxiety and panic attacks, more closely approximate the criteria for a 70 percent evaluation. 

Finally, the Board acknowledges the Veteran has been assigned GAF scores ranging from 41 to 55.  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  However, in this case, the GAF scores assigned are but one factor for consideration in a rating.  While considering the GAF scores as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's findings to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, given the lay and medical evidence discussed above, the Board finds that the impairment caused by the Veteran's symptoms related to his service-connected panic disorder more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that his panic disorder with agoraphobia has more nearly approximated the criteria for a 70 percent rating.

The Board, however, finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  The Veteran has consistently denied delusions and hallucinations.  He was also fully oriented throughout the relevant time period.  VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.   Notably, the Veteran's representative, has asserted that the Veteran's psychiatric symptoms meet the criteria for a 70 percent evaluation.  See January 2014 representative's statement.  Based on the foregoing, the evidence of record does not reflect that the Veteran's symptoms approximate the degree of impairment warranted for a 100 percent evaluation. 

Therefore, the Board finds that the Veteran's panic disorder with agoraphobia warrants an initial 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

II.  Entitlement to an earlier effective date for TDIU and DEA

The Veteran is seeking an effective date earlier than August 3, 2013 for the grant of entitlement to a TDIU and DEA. The RO assigned the current effective date based on private medical evidence that showed the Veteran's panic disorder had warranted a 70 percent evaluation.  Hence,  the Veteran met the schedular criteria for TDIU and was found to be unable to work due to his service-connected panic disorder.

However, as decided herein, the Board has found that the Veteran's panic disorder warrants a 70 percent evaluation during the entire appeal period which began from the original date of claim in February 2010.  In light of this assignment of an increased initial 70 percent evaluation for panic disorder with agoraphobia , the Veteran has also met the schedular requirements for entitlement to a TDIU.

The record shows that the Veteran filed a formal claim for entitlement to a TDIU in October 2010; he stated that he was unable to secure or follow a substantially gainful occupation due to his service-connected anxiety disorder.  He reported that he completed two years of college and last worked full-time in August 2006.  The Veteran's last employer, Alcoa Fastening Systems confirmed that the Veteran last worked in August 2006 and noted that he left active employment because of a short-term disability plan.  The record indicates that the Veteran has been in receipt of Social Security Administration Disability benefits since February 2008.  

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).

In this case, the claim for an increased evaluation for panic disorder originates with the original claim for service connection for a psychiatric disorder in February 2010.  As discussed below, the record indicates that the Veteran's panic disorder has rendered the Veteran unable to secure or follow substantially gainful employment during the entire appeal period.  Therefore, entitlement to a TDIU can be considered from February 5, 2010, the date of the grant of service connection for panic disorder with agoraphobia. 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Moreover, to qualify for TDIU, there must be one disability ratable at 60 percent or more, or, if more than one disability is service connected, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating. 38 C.F.R. §§ 3.341, 4.19.  The schedular requirement of 38 C.F.R. § 4.16 (a) has been met from February 5, 2010.

In reviewing the evidence of record prior to August 3, 2013, the record reflects that the Veteran had significant work-related limitations due to his service-connected psychiatric disorder.  Notably, during the entire appeal period, the Veteran has been unemployed.  The Board acknowledges that all the VA examiners during the  appeal period attributed the Veteran's unemployability to his non service-connected physical disabilities, such as residuals of stroke.  However, the Board notes that although medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet.App. 376, 381  (2013), the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.   Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  

A March 2010 statement from the Veteran's former co-worker indicates that the Veteran was very high strung during negotiations with vendors and contractors to the point of getting upset and impatient. 

In a March 2011 statement, the Veteran reported that although he worked as a purchasing manager for 38 years, he learned to adapt to his anxiety disorder but nevertheless, described himself as rough, off-center, and unpredictable.  He also stated that he was unable to be around people for any length of time during his employment.  Similarly, during a June 2010 VA examination, the Veteran reported that he was able to succeed at work only because he "pushed through" his chronic anxiety. 

In a March 2012 medical statement, the Veteran's primary care physician, Dr. K.H., reported that he has been treating the Veteran for over 15 years and during that time, he has suffered with chronic anxiety and intermittent panic disorder.  The physician stated that following the Veteran's stroke in 2006, he has been unable to hold down a job because of an increasing number of severe physical and mental problems.  In addition, the August 2013 psychiatric/psychological impairment questionnaire completed by Dr. K.H. notes that the Veteran's psychiatric symptoms and occupational limitations were longstanding but worsened following a stroke in 2006.   The Board also notes that a June 2012 opinion from Dr. S.H. notes that the Veteran's stress disorder was probably a contributing factor for his stroke.  

Furthermore, the Board finds that it is reasonable to believe that the Veteran could not maintain a substantially gainful occupation due to his service-connected panic disorder with agoraphobia as a result of symptoms such as limited social relationships, memory problems, severe anxiety, anger and irritability, and panic attacks.

Here, the Board finds that given the lay statements of record and the medical statements from the Veteran's private physician, the evidence is at least in equipoise as to whether the Veteran could obtain and engage in substantial gainful employment prior to August 3, 2013.  Therefore, resolving doubt in the Veteran's favor, the Board finds that the Veteran's panic disorder with agoraphobia has precluded the Veteran from obtaining and maintaining substantially gainful employment throughout the entire appeal period.  As such, an earlier effective date of February 5, 2010 is granted for entitlement to a TDIU.  In addition, on that date, permanent and total disability was demonstrated, thus entitling the Veteran to DEA benefits pursuant to 38 U.S.C. Chapter 35.  



ORDER

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for panic disorder with agoraphobia, but no higher, is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to an earlier effective date of February 5, 2010 for the grant of a TDIU is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to an earlier effective date of February 5, 2010 for the grant of a DEA is granted.


REMAND

Regarding the Veteran's claims for service connection for hypertension and stroke, the Board finds that remand is required for additional VA examinations. 

The Veteran claims that his hypertension first manifested in service or in the alternative, is secondary to his service-connected panic disorder with agoraphobia. 
A VA examination was conducted in March 2012.  The examiner opined that it was less likely than not that the Veteran's hypertension  was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner determined that the Veteran's hypertension preexisted his military service and that the remainder of service treatment records revealed normal blood pressure readings.  Furthermore, the examiner reasoned that because the Veteran was in the Navy for less than 5 months, there was insufficient time for aggravation of  preexisting hypertension.  

However, the Board observes that the Veteran's August 1972 enlistment examination notes a history of increased blood pressure but the Veteran's blood pressure at enlistment was measured as 110/84 (sitting), yet his blood pressure at separation was elevated and measured 142/92 (sitting).  Significantly, the Veteran was not assessed with hypertension at enlistment.  Moreover, the VA examiner did not address whether the Veteran's in-service elevated blood pressure readings were the first manifestations of hypertension nor did he address whether the Veteran's hypertension was aggravated by his service-connected panic disorder.  

With regard to the relationship between the Veteran's service-connected panic disorder and  hypertension, the examiner opined that hypertension is unrelated to panic attacks because although panic attacks can cause blood pressure to become elevated, ultimately, the elevation in blood pressure associated with panic attacks will not cause hypertension.  Nevertheless, a March 2012 medical statement from Dr. K.H. notes that the Veteran's anxiety and panic disorder may have contributed to sudden extreme surges of hypertension to act as a tipping point in the development of his stroke in 2006.  Moreover, a June 2012 medical statement from Dr. S.H. reports that, in general, there is an interconnection between stress and hypertension.  

Subsequently, in February 2013, the Veteran was afforded another VA hypertension examination; however, the examination and medical opinion were rendered by the same examiner who performed the March 2012 examination.  Therefore, the examiner's conclusions were essentially the same.  In that regard, he opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's panic disorder; the examiner concluded that panic attacks do not cause hypertension.  However, the examiner failed to provide a supporting rationale for his conclusion.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105  (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  He reasoned that it is more likely than not that the Veteran's hypertension is due to his obesity or is inherited because he had an elevated blood pressure reading prior to entering the military.  Furthermore, the Board notes that the VA examination report reflects that the VA examiner only reviewed the Veteran's VA treatment records but did not review the Veteran's entire claims file.  Therefore, the examiner's oversight resulted in his failure to comment on the relevant  private nexus opinions of record that were provided by Dr. K.H. and Dr. S.H.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04   (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Based on the foregoing, the Board finds that an additional VA examination is required to ascertain the nature and etiology of the Veteran's hypertension. 

In addition, the Veteran has asserted that his stroke with residuals of pneumonia and Horner's syndrome is secondary to service-connected panic disorder with agoraphobia or in the alternative, is due to hypertension.  See Veteran's March 2010 statement.   An August 2010 VA examiner opined that the Veteran's stroke was not caused by his service-connected anxiety; rather, the Veteran's stroke is secondary to his non-service-connected disabilities of diabetes mellitus, hypertension, chronic renal failure, tobacco abuse, and body habitus.   However, the examiner provided only a bare conclusion without any supporting rationale.  The June 2012 medical statement from Dr. S.H. indicates that the Veteran's hypertension, diabetes and smoking history are risk factors for stroke but that stress disorder is probably a contributory factor to the development of his stroke.  As such, a remand is necessary to obtain an adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and stroke.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination with the appropriate specialist (other than the one who conducted the March 2012 and February 2013 examinations), to determine the nature and etiology of the Veteran's hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

The Veteran contends that his hypertension first manifested in service or alternatively, was caused by his service-connected panic disorder with agoraphobia.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension manifested in or is otherwise related to his active service, including any symptomatology therein.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to, caused by, or aggravated by his service-connected panic disorder with agoraphobia. 

In rendering the medical opinion, the examiner should comment on the significance, if any, of any elevated in-service blood pressure readings, to include the August 1972 enlistment examination showing blood pressure of 110/84, a January 1973 service treatment record showing blood pressure of 120/80, and the February 1973 separation examination showing sitting blood pressure of 142/92 and recumbent blood pressure of 118/86.  

The examiner should also consider a September 2009 private medical record from Dr. K.H. noting that the Veteran's benign essential hypertension was first diagnosed 3 months ago; the June 2010 VA examiner's statement that it is certainly possible that the Veteran's anxiety was responsible for his high blood pressure; Dr. K.H.'s March 2012 statement that the Veteran's anxiety and panic disorder may have contributed to sudden extreme surges of hypertension to act as a tipping point in the development of his stroke in 2006; and Dr. S.H.'s. June 2012 statement that, in general, there is an interconnection between stress and hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of stroke, including pneumonia and Horner's syndrome. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The Veteran contends that his stroke, which occurred in 2006, was caused by his service-connected panic disorder with agoraphobia or, alternatively, his non service-connected hypertension. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's residuals of stroke are etiologically related to, caused by, or aggravated by his service-connected panic disorder with agoraphobia.

In rendering his or her opinion, the examiner should consider Dr. K.H.'s March 2012 statement that the Veteran's anxiety and panic disorder may have contributed to sudden extreme surges of hypertension to act as a tipping point in the development of his stroke and Dr. S.H.'s June 2012 statement that the Veteran's hypertension, diabetes and smoking history are risk factors for stroke but that his stress disorder is probably a contributory factor to the development of his stroke.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


